Citation Nr: 1329691	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  08-37 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than November 8, 2007 for the grant of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1957 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for an anxiety disorder assigning an effective date of November 8, 2007.  The Veteran requested and was scheduled for a Board video conference hearing in August 2013, but he did not appear at the hearing. 

The issues of entitlement to an increased rating for an anxiety disorder and service connection for tinnitus have been raised by the record via a written statement from the Veteran in August 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In an August 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal regarding his claim for entitlement to an effective date earlier than November 8, 2007 for the grant of service connection for an anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an effective date earlier than November 8, 2007 for the grant of service connection for an anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c).

The Veteran has submitted a written statement that he wished to withdraw his appeal regarding his claim for entitlement to an effective date earlier than November 8, 2007 for the grant of entitlement to service connection for an anxiety disorder.  He indicated that he would instead like to file an increased rating claim for his anxiety disorder.  This matter is addressed in the introduction above and will be referred to the RO.  

Because the Veteran has withdrawn his appeal as to his earlier effective date claim for service connection for an anxiety disorder, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


